 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SOLOMON JAMES MICHAEL                             No. 2:18-cv-2891 TLN DB P
      ANDREWS,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      RN RUSSO, et al.,
15
                         Defendants.
16

17

18          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

19   42 U.S.C. § 1983. Plaintiff alleges that defendants failed to provide appropriate medical care.

20   Plaintiff filed his original complaint in October 2018. (ECF No. 1.) On screening, this court

21   found plaintiff stated no claims potentially cognizable under § 1983. (ECF No. 8.) This court

22   gave plaintiff leave to amend. On January 22, 2019, plaintiff filed a first amended complaint.

23   (ECF No. 11.) Again, on screening, this court found no cognizable claims. (Feb. 4, 2019 Order

24   (ECF No. 12).) Plaintiff was given leave to file a second amended complaint. This court also

25   advised plaintiff that if he failed to file a second amended complaint within the thirty days

26   provided or otherwise failed to respond to the court’s order, this court would recommend this

27   action be dismissed.

28   ////
                                                        1
 1            On March 15, 2019, plaintiff had not filed a second amended complaint. Accordingly, on

 2   that date, this court recommended this action be dismissed for plaintiff’s failure to comply with

 3   court orders. (ECF No. 14.) Plaintiff was informed that if he had objections to this

 4   recommendation, he must file them within fourteen days.

 5            In a document filed April 8, 2019, plaintiff indicates that he wishes to amend his

 6   complaint. Plaintiff does not, however, provide a second amended complaint. Plaintiff will be

 7   provided one, final opportunity to file a second amended complaint.

 8            For these reasons, IT IS HEREBY ORDERED as follows:

 9            1. The Findings and Recommendations filed March 15, 2019 (ECF No. 14) are vacated;

10            2. Within twenty days of the date of this order, plaintiff shall file a second amended

11                 complaint as described in the court’s February 4, 2019 order.

12            3. If plaintiff fails to file a second amended complaint within the time provided, this

13                 court will recommend this action be dismissed.

14   DATED: April 11, 2019

15

16
                                                    /s/ DEBORAH BARNES
17                                                  UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25   DLB:9
     DB/prisoner-civil rights/andr2891.fr vac
26
27

28
                                                         2
